DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over L’Hereux (US 20140258461 A1), hereafter L1, in view of Sung (US 20210235521 A1), hereafter S1.
Regarding Claim 1, L1 discloses the below limitation:	establishing a first transmission control protocol (TCP) connection between a client device and a server (L1 Par 16 network gateway device 110 may be configured to establish one or more TCP connections with client device 120) (Par 17 discloses communication between server device 130 and client device 120 over established TCP connection(s));	monitoring communication over the first TCP connection to identify one or more connection parameters (Par 33 identifying a performance parameter of an existing TCP connection); and	establishing a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection below a threshold (Par 33 initiating a new TCP connection with the served based on the performance parameter of the existing TCP connection exceeding a threshold) 
L1 does not disclose the below limitation:	establishing a first transmission control protocol (TCP) connection between a client device and a server to form a virtual private network (VPN);	establishing a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection … below a previously measured connection rate.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	establishing a first transmission control protocol (TCP) connection between a client device and a server to form a virtual private network (VPN) (S1 Fig 43 discloses establishing a site-to-site VPN via a plurality of tunnels 316);	establishing a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection … below a previously measured connection rate (Par 129 at step 904, a performance of data transmission [over TCP] is determined based on throughput rate, latency, rate of packet-loss of previously send packets).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include using the TCP connections to establish a VPN and comparing current performance to previously measured parameters as taught by S1.  The suggestion/motivation to do so would have been to use both current measurements and historical trends to determine more accurate network performance trends in order to respond by adding and/or removing TCP connections appropriately. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, L1 and S1 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	wherein the one or more connection parameters comprise one or more of a data rate, an error rate, and a latency value (L1 Par 33 performance parameter may include packet loss (i.e. error rate), or a round trip time (i.e. latency value)), and	wherein the threshold is a data rate threshold, an error rate threshold, or a latency threshold (Par 33 discloses a threshold value of RTT).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using a round trip time to determine network latency as taught by L1.  The suggestion/motivation to do so would have been to detect negative network performance in order to respond by reassigning TCP connections. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, L1 and S1 disclose the limitations of Claim 1.
L1 does not disclose the below limitation:	comprising responsive to establishing the first TCP connection or the second TCP connection, establishing a user datagram protocol (UDP) connection.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	comprising responsive to establishing the first TCP connection or the second TCP connection, establishing a user datagram protocol (UDP) connection (S1 Fig 9 block 902 sending application process uses both UDP and TCP to send packets; Par 128 there is at least one socket connection for each protocol (UDP and TCP)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using a UDP connection in addition to a TCP connection in order to communicate between the server and the client as taught by S1.  The suggestion/motivation to do so would have been to provide an alternative way of communicating in the case that TCP is specifically causing issues with network performance. If latency is detected, changing to a UDP connection may improve performance. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, L1 and S1 disclose the limitations of Claim 3.
L1 does not disclose the below limitation:	identifying UDP packets created by an application on the client device;	forwarding the UDP packets identified from the client device on the UDP connection; and	forwarding TCP packets identified from another application on the client device via one or more of the first and second TCP connection.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	identifying UDP packets created by an application on the client device (S1 Par 125 discloses first using a test data transmission to determine whether to use UDP or TCP);	forwarding the UDP packets identified from the client device on the UDP connection (Fig 8 block 805 sending application layer process selects UDP to send data; see also Fig. 9 blocks 904-905); and	forwarding TCP packets identified from another application on the client device via one or more of the first and second TCP connection (Fig 8 block 806 sending application layer process selects TCP to send data; see also Fig. 9 blocks 904-905).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include dynamically determining whether to send a packet via TCP or UDP based on the type of packet as taught by S1.  The suggestion/motivation to do so would have been to support usage of both TCP and UDP for communication as they each work best in different scenarios. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, L1 discloses the below limitation:	a processor (L1 Fig 1 processor 118) configured to	establish a first transmission control protocol (TCP) connection between a client device and a server (Par 16 network gateway device 110 may be configured to establish one or more TCP connections with client device 120);	permit communication between the client device and the server on the first TCP connection (Par 17 discloses communication between server device 130 and client device 120 over established TCP connection(s));	monitor communication over the first TCP connection to identify one or more connection parameters (Par 33 identifying a performance parameter of an existing TCP connection); and	establish a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection below a threshold (Par 33 initiating a new TCP connection with the served based on the performance parameter of the existing TCP connection exceeding a threshold) 
L1 does not disclose the below limitation:	establish a first transmission control protocol (TCP) connection between a client device and a server to form a virtual private network (VPN);	establish a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection … below a previously measured connection rate.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	establish a first transmission control protocol (TCP) connection between a client device and a server to form a virtual private network (VPN) (S1 Fig 43 discloses establishing a site-to-site VPN via a plurality of tunnels 316);	establish a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection … below a previously measured connection rate (Par 129 at step 904, a performance of data transmission [over TCP] is determined based on throughput rate, latency, rate of packet-loss of previously send packets).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include using the TCP connections to establish a VPN and comparing current performance to previously measured parameters as taught by S1.  The suggestion/motivation to do so would have been to use both current measurements and historical trends to determine more accurate negative network performance in order to respond by adding and/or removing TCP connections based on, for example, latency. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, L1 and S1 disclose the limitations of Claim 8.
L1 further discloses the below limitation:	wherein the one or more connection parameters comprise one or more of a data rate, an error rate, and a latency value (L1 Par 33 performance parameter may include packet loss (i.e. error rate), or a round trip time (i.e. latency value)), and	wherein the threshold is a data rate threshold, an error rate threshold, or a latency threshold (Par 33 discloses a threshold value of RTT).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using a round trip time to determine network latency as taught by L1.  The suggestion/motivation to do so would have been to detect negative network performance in order to respond by reassigning TCP connections. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, L1 and S1 disclose the limitations of Claim 8.
L1 does not disclose the below limitation:	responsive to establishing the first TCP connection or the second TCP connection, establish a user datagram protocol (UDP) connection.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	responsive to establishing the first TCP connection or the second TCP connection, establish a user datagram protocol (UDP) connection (S1 Fig 9 block 902 sending application process uses both UDP and TCP to send packets; Par 128 there is at least one socket connection for each protocol (UDP and TCP)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using a UDP connection in addition to a TCP connection in order to communicate between the server and the client as taught by S1.  The suggestion/motivation to do so would have been to provide an alternative way of communicating in the case that TCP is specifically causing issues with network performance. If latency is detected, changing to a UDP connection may improve performance. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, L1 and S1 disclose the limitations of Claim 10.
L1 does not disclose the below limitation:	identify UDP packets created by an application on the client device;	forward the UDP packets identified from the client device on the UDP connection; and	forward TCP packets identified from another application on the client device via one or more of the first and second TCP connection.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	identify UDP packets created by an application on the client device (S1 Par 125 discloses first using a test data transmission to determine whether to use UDP or TCP);	forward the UDP packets identified from the client device on the UDP connection (Fig 8 block 805 sending application layer process selects UDP to send data; see also Fig. 9 blocks 904-905); and	forward TCP packets identified from another application on the client device via one or more of the first and second TCP connection (Fig 8 block 806 sending application layer process selects TCP to send data; see also Fig. 9 blocks 904-905).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include dynamically determining whether to send a packet via TCP or UDP based on the type of packet as taught by S1.  The suggestion/motivation to do so would have been to support usage of both TCP and UDP for communication as they each work best in different scenarios. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, L1 discloses the below limitation:	A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor (L1 Fig 1 storage device 112 storing instructions 114 executed on processor 118) to perform:	establishing a first transmission control protocol (TCP) connection between a client device and a server (Par 16 network gateway device 110 may be configured to establish one or more TCP connections with client device 120) (Par 17 discloses communication between server device 130 and client device 120 over established TCP connection(s));	monitoring communication over the first TCP connection to identify one or more connection parameters (Par 33 identifying a performance parameter of an existing TCP connection); and	establishing a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection below a threshold (Par 33 initiating a new TCP connection with the served based on the performance parameter of the existing TCP connection exceeding a threshold) 
L1 does not disclose the below limitation:	establishing a first transmission control protocol (TCP) connection between a client device and a server to form a virtual private network (VPN);	establishing a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection … below a previously measured connection rate.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	establishing a first transmission control protocol (TCP) connection between a client device and a server to form a virtual private network (VPN) (S1 Fig 43 discloses establishing a site-to-site VPN via a plurality of tunnels 316);	establishing a second TCP connection between the client device and the server when the one or more connection parameters indicate a slowing of the first TCP connection … below a previously measured connection rate (Par 129 at step 904, a performance of data transmission [over TCP] is determined based on throughput rate, latency, rate of packet-loss of previously send packets).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include using the TCP connections to establish a VPN and comparing current performance to previously measured parameters as taught by S1.  The suggestion/motivation to do so would have been to use both current measurements and historical trends to determine more accurate negative network performance in order to respond by adding and/or removing TCP connections based on, for example, latency. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, L1 and S1 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	wherein the one or more connection parameters comprise one or more of a data rate, an error rate, and a latency value (L1 Par 33 performance parameter may include packet loss (i.e. error rate), or a round trip time (i.e. latency value)), and	wherein the threshold is a data rate threshold, an error rate threshold, or a latency threshold (Par 33 discloses a threshold value of RTT).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in non-transitory computer readable media to include using a round trip time to determine network latency as taught by L1.  The suggestion/motivation to do so would have been to detect negative network performance in order to respond by reassigning TCP connections. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, L1 and S1 disclose the limitations of Claim 15.
L1 does not disclose the below limitation:	responsive to establishing the first TCP connection or the second TCP connection, establishing a user datagram protocol (UDP) connection.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	responsive to establishing the first TCP connection or the second TCP connection, establishing a user datagram protocol (UDP) connection (S1 Fig 9 block 902 sending application process uses both UDP and TCP to send packets; Par 128 there is at least one socket connection for each protocol (UDP and TCP)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in non-transitory computer readable media to include using a UDP connection in addition to a TCP connection in order to communicate between the server and the client as taught by S1.  The suggestion/motivation to do so would have been to provide an alternative way of communicating in the case that TCP is specifically causing issues with network performance. If latency is detected, changing to a UDP connection may improve performance. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, L1 and S1 disclose the limitations of Claim 17.
L1 does not disclose the below limitation:	identifying UDP packets created by an application on the client device;	forwarding the UDP packets identified from the client device on the UDP connection; and	forwarding TCP packets identified from another application on the client device via one or more of the first and second TCP connection.
In the same field of endeavor of managing TCP connections, S1 does disclose the below limitation:	identifying UDP packets created by an application on the client device (S1 Par 125 discloses first using a test data transmission to determine whether to use UDP or TCP);	forwarding the UDP packets identified from the client device on the UDP connection (Fig 8 block 805 sending application layer process selects UDP to send data; see also Fig. 9 blocks 904-905); and	forwarding TCP packets identified from another application on the client device via one or more of the first and second TCP connection (Fig 8 block 806 sending application layer process selects TCP to send data; see also Fig. 9 blocks 904-905).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in non-transitory computer readable media to include dynamically determining whether to send a packet via TCP or UDP based on the type of packet as taught by S1.  The suggestion/motivation to do so would have been to support usage of both TCP and UDP for communication as they each work best in different scenarios. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of S1 and further in view of Guo (US 20120005276 A1), hereafter G1.
Regarding Claim 5, L1 and S1 disclose the limitations of Claim 4.
L1 and S1 do not disclose the below limitation:	comprising determining no UDP packets are being sent by the client device for a period of time; and closing the UDP connection.
In the same field of endeavor of managing TCP and UDP connections, G1 does disclose the below limitation:	comprising determining no UDP packets are being sent by the client device for a period of time; and closing the UDP connection (G1 Par 41 discloses a UDP timeout range that causes a connection to be removed after it becomes idle for a period of time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include detecting that a UDP connection has become idle and terminating the connection in response as taught by G1. The suggestion/motivation to do so would have been to reduce resource usage on maintaining connections that are not being actively used. Therefore, it would have been obvious to combine L1, S1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, L1 and S1 disclose the limitations of Claim 11.
L1 and S1 do not disclose the below limitation:	wherein the processor is further configured to determine no UDP packets are being sent by the client device for a period of time; and close the UDP connection.
In the same field of endeavor of managing TCP and UDP connections, G1 does disclose the below limitation:	wherein the processor is further configured to determine no UDP packets are being sent by the client device for a period of time; and close the UDP connection (G1 Par 41 discloses a UDP timeout range that causes a connection to be removed after it becomes idle for a period of time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include detecting that a UDP connection has become idle and terminating the connection in response as taught by G1. The suggestion/motivation to do so would have been to reduce resource usage on maintaining connections that are not being actively used. Therefore, it would have been obvious to combine L1, S1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, L1 and S1 disclose the limitations of Claim 18.
L1 and S1 do not disclose the below limitation:	determining no UDP packets are being sent by the client device for a period of time; and closing the UDP connection.
In the same field of endeavor of managing TCP and UDP connections, G1 does disclose the below limitation:	determining no UDP packets are being sent by the client device for a period of time; and closing the UDP connection (G1 Par 41 discloses a UDP timeout range that causes a connection to be removed after it becomes idle for a period of time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include detecting that a UDP connection has become idle and terminating the connection in response as taught by G1. The suggestion/motivation to do so would have been to reduce resource usage on maintaining connections that are not being actively used. Therefore, it would have been obvious to combine L1, S1 and G1 to obtain the invention, as specified in the instant claim.

Claim(s) 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of S1 and further in view of Altman (US 20190312815 A1), hereafter A1.
Regarding Claim 6, L1 and S1 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	comprising adding at least one third TCP connection (L1 Fig 4 wherein 3 TCP connections between client device 410 and gateway device 420 are shown; Par 57 gateway device 420 receives request from client device 410 over a plurality of TCP connections); 
L1 and S1 do not disclose the below limitation:	bonding the first, second and third TCP connections together as a single bonded channel.
In the same field of endeavor of managing TCP connections, A1 does disclose the below limitation:	bonding the first, second and third TCP connections together as a single bonded channel (A1 Par 40 system may use a bonded communication channel that comprises two or more bonded-together communication links taking into account various criteria or conditions (e.g. Par 20 error rate, packet loss rate or latency)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include bonding multiple TCP connections into a single bonded connection as taught by A1. The suggestion/motivation to do so would have been to use bonded channels to increase bandwidth and potentially reduce latency/increase throughput. Therefore, it would have been obvious to combine L1, S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, L1, S1 and A1 disclose the limitations of Claim 6.
L1 and S1 do not disclose the below limitation:	comprising determining the first or second TCP connections has resumed the one or more connection parameters to be above the threshold; and	removing one of the three TCP connections.
In the same field of endeavor of managing TCP connections, A1 does disclose the below limitation:	comprising determining the first or second TCP connections has resumed the one or more connection parameters to be above the threshold (A1 Par 18 bonding management unit 122 may analyze performance characteristics of one or more of the used communication links and/or of the bonded communication channel in the aggregate); and	removing one of the three TCP connections (Par 18 bonding management unit 122 may remove a communication link from the bonded communication channel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include removing the third TCP connection from the bonded channel when performance of the first two TCP connections return to an acceptable level as taught by A1. The suggestion/motivation to do so would have been to prevent inefficiencies caused by over assignment of resources. Therefore, it would have been obvious to combine L1, S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, L1 and S1 disclose the limitations of Claim 8.
L1 further discloses the below limitation:	wherein the processor is further configured to add at least one third TCP connection (L1 Fig 4 wherein 3 TCP connections between client device 410 and gateway device 420 are shown; Par 57 gateway device 420 receives request from client device 410 over a plurality of TCP connections);
L1 and S1 do not disclose the below limitation:	bond the first, second and third TCP connections together as a single bonded channel.
In the same field of endeavor of managing TCP connections, A1 does disclose the below limitation:	bond the first, second and third TCP connections together as a single bonded channel (A1 Par 40 system may use a bonded communication channel that comprises two or more bonded-together communication links taking into account various criteria or conditions (e.g. Par 20 error rate, packet loss rate or latency)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include bonding multiple TCP connections into a single bonded connection as taught by A1. The suggestion/motivation to do so would have been to use bonded channels to increase bandwidth and potentially reduce latency/increase throughput. Therefore, it would have been obvious to combine L1, S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, L1, S1 and A1 disclose the limitations of Claim 13.
L1 and S1 do not disclose the below limitation:	wherein the processor is further configured to determine the first or second TCP connections has resumed the one or more connection parameters to be above the threshold; and	remove one of the three TCP connections.
In the same field of endeavor of managing TCP connections, A1 does disclose the below limitation:	wherein the processor is further configured to determine the first or second TCP connections has resumed the one or more connection parameters to be above the threshold (A1 Par 18 bonding management unit 122 may analyze performance characteristics of one or more of the used communication links and/or of the bonded communication channel in the aggregate); and	remove one of the three TCP connections (Par 18 bonding management unit 122 may remove a communication link from the bonded communication channel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include removing the third TCP connection from the bonded channel when performance of the first two TCP connections return to an acceptable level as taught by A1. The suggestion/motivation to do so would have been to prevent inefficiencies caused by over assignment of resources. Therefore, it would have been obvious to combine L1, S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, L1 and S1 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	adding at least one third TCP connection (L1 Fig 4 wherein 3 TCP connections between client device 410 and gateway device 420 are shown; Par 57 gateway device 420 receives request from client device 410 over a plurality of TCP connections);
L1 and S1 do not disclose the below limitation:	bonding the first, second and third TCP connections together as a single bonded channel;	determining the first or second TCP connections has resumed the one or more connection parameters to be above the threshold; and	removing one of the three TCP connections.
In the same field of endeavor of managing TCP connections, A1 does disclose the below limitation:	bonding the first, second and third TCP connections together as a single bonded channel (A1 Par 40 system may use a bonded communication channel that comprises two or more bonded-together communication links taking into account various criteria or conditions (e.g. Par 20 error rate, packet loss rate or latency));	determining the first or second TCP connections has resumed the one or more connection parameters to be above the threshold (Par 18 bonding management unit 122 may analyze performance characteristics of one or more of the used communication links and/or of the bonded communication channel in the aggregate); and	removing one of the three TCP connections (Par 18 bonding management unit 122 may remove a communication link from the bonded communication channel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include bonding multiple TCP connections into a single bonded connection and removing unnecessary links based on performance as taught by A1. The suggestion/motivation to do so would have been to use bonded channels to increase bandwidth and potentially reduce latency/increase throughput. Monitoring performance and removing links in response ensures that resources are assigned in a more efficient manner. Therefore, it would have been obvious to combine L1, S1 and A1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412